Name: Council Regulation (EU) No 791/2014 of 22 July 2014 amending Regulation (EC) No 1210/2003 concerning certain specific restrictions on economic and financial relations with Iraq
 Type: Implementing Regulation
 Subject Matter: communications;  financial institutions and credit;  Asia and Oceania;  civil law;  budget;  trade policy;  international affairs;  European construction
 Date Published: nan

 23.7.2014 EN Official Journal of the European Union L 217/5 COUNCIL REGULATION (EU) No 791/2014 of 22 July 2014 amending Regulation (EC) No 1210/2003 concerning certain specific restrictions on economic and financial relations with Iraq THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Common Position 2003/495/CFSP of 7 July 2003 on Iraq and repealing Common Positions 96/741/CFSP and 2002/599/CFSP (1), Having regard to the joint proposal of the High Representative of the Union for Foreign Affairs and Security Policy and of the European Commission, Whereas: (1) Council Regulation (EC) No 1210/2003 (2) imposes restrictive measures in respect of Iraq, in accordance with Common Position 2003/495/CFSP and UN Security Council Resolution 1483 (2003). (2) Paragraphs 3 and 4 of Article 4 of Regulation (EC) No 1210/2003, providing that no funds or economic resources are to be made available, directly or indirectly, to or for the benefit of a natural or legal person, body or entity listed in Annex IV to that Regulation, so as to enable that person, body or entity to obtain funds, goods or services, should be merged. (3) On 22 July 2014, the Council adopted Decision 2014/484/CFSP (3) prohibiting funds or economic resources from being made available, directly or indirectly, for the benefit of listed persons and entities. Specific exemptions are provided for, namely funds and economic resources which are: (a) necessary to satisfy basic needs, (b) intended exclusively for payment of reasonable professional fees and reimbursement of incurred expenses associated with the provision of legal services, (c) intended exclusively for payment of fees or services charges for holding or maintenance of frozen funds and economic resources, or (d) necessary for payment of extraordinary expenses. (4) It is also appropriate to update Regulation (EC) No 1210/2003 with recent information provided by the Member States regarding the identification of competent authorities. (5) Regulation (EC) No 1210/2003 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1210/2003 is amended as follows: (1) Article 4 is amended as follows: (a) paragraph 3 is replaced by the following: 3. No funds or economic resources shall be made available, directly or indirectly, to or for the benefit of natural or legal persons, bodies or entities listed in Annex IV.; (b) paragraph 4 is deleted; (2) Article 4a is replaced by the following: Article 4a The prohibition set out in Article 4(3) shall not give rise to liability of any kind on the part of the natural or legal persons or entities concerned, if they did not know, and had no reasonable cause to suspect, that their actions would infringe this prohibition.; (3) Article 5 is replaced by the following: Article 5 1. Article 4 shall not prevent the crediting of frozen accounts by financial or credit institutions that receive funds transferred by third parties to the account of the listed person, entity or body, provided that any additions to such accounts are also frozen. The financial or credit institution shall inform the competent authorities about such transactions without delay. 2. By way of derogation from Article 4(3), the competent authorities, as indicated on the websites listed in Annex V, may authorise the making available of certain funds or economic resources, under such conditions as they deem appropriate, after having determined that the funds or economic resources concerned are: (a) necessary to satisfy the basic needs of natural or legal persons, entities or bodies listed in Annex IV, and dependent family members of such natural persons, including payments for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums, and public utility charges; (b) intended exclusively for payment of reasonable professional fees and reimbursement of incurred expenses associated with the provision of legal services; (c) intended exclusively for payment of fees or service charges for routine holding or maintenance of frozen funds or economic resources; or (d) necessary for extraordinary expenses, provided that the relevant competent authority has notified the grounds on which it considers that a specific authorisation should be granted to the competent authorities of the other Member States and to the Commission at least two weeks prior to authorisation. 3. The Member States concerned shall inform the other Member States and the Commission of any authorisation granted under this Article.; (4) Annex V is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 2014. For the Council The President C. ASHTON (1) OJ L 169, 8.7.2003, p. 72. (2) Council Regulation (EC) No 1210/2003 of 7 July 2003 concerning certain specific restrictions on economic and financial relations with Iraq and repealing Regulation (EC) No 2465/96 (OJ L 169, 8.7.2003, p. 6). (3) Council Decision 2014/484/CFSP of 22 July 2014 amending Common Position 2003/495/CFSP on Iraq (see page 38 of this Official Journal). ANNEX ANNEX V Websites for information on the competent authorities referred to in Articles 5, 6, 7 and 8 and address for notifications to the European Commission A. Competent authorities in each Member State: BELGIUM http://www.diplomatie.be/eusanctions BULGARIA http://www.mfa.bg/en/pages/135/index.html CZECH REPUBLIC http://www.mfcr.cz/mezinarodnisankce DENMARK http://um.dk/da/politik-og-diplomati/retsorden/sanktioner/ GERMANY http://www.bmwi.de/DE/Themen/Aussenwirtschaft/aussenwirtschaftsrecht,did=404888.html ESTONIA http://www.vm.ee/est/kat_622/ IRELAND http://www.dfa.ie/home/index.aspx?id=28519 GREECE http://www.mfa.gr/en/foreign-policy/global-issues/international-sanctions.html SPAIN http://www.exteriores.gob.es/Portal/es/PoliticaExteriorCooperacion/GlobalizacionOportunidadesRiesgos/Documents/ORGANISMOS%20COMPETENTES%20SANCIONES%20INTERNACIONALES.pdf FRANCE http://www.diplomatie.gouv.fr/autorites-sanctions/ CROATIA http://www.mvep.hr/sankcije ITALY http://www.esteri.it/MAE/IT/Politica_Europea/Misure_Deroghe/ CYPRUS http://www.mfa.gov.cy/sanctions LATVIA http://www.mfa.gov.lv/en/security/4539 LITHUANIA http://www.urm.lt/sanctions LUXEMBOURG http://www.mae.lu/sanctions HUNGARY http://en.nav.gov.hu/criminal_branch_of_NTCA/restrictive_measures/European_Unions_consolidated_sanctions_list MALTA https://www.gov.mt/en/Government/Government%20of%20Malta/Ministries%20and%20Entities/Officially%20Appointed%20Bodies/Pages/Boards/Sanctions-Monitoring-Board-.aspx NETHERLANDS www.rijksoverheid.nl/onderwerpen/internationale-vrede-en-veiligheid/sancties AUSTRIA http://www.bmeia.gv.at/view.php3?f_id=12750&LNG=en&version= POLAND http://www.msz.gov.pl PORTUGAL http://www.portugal.gov.pt/pt/os-ministerios/ministerio-dos-negocios-estrangeiros/quero-saber-mais/sobre-o-ministerio/medidas-restritivas/medidas-restritivas.aspx ROMANIA http://www.mae.ro/node/1548 SLOVENIA http://www.mzz.gov.si/si/zunanja_politika_in_mednarodno_pravo/zunanja_politika/mednarodna_varnost/omejevalni_ukrepi/ SLOVAKIA http://www.mzv.sk/sk/europske_zalezitosti/europske_politiky-sankcie_eu FINLAND http://formin.finland.fi/kvyhteistyo/pakotteet SWEDEN http://www.ud.se/sanktioner UNITED KINGDOM https://www.gov.uk/sanctions-embargoes-and-restrictions B. Address for notifications to the European Commission: European Commission Service for Foreign Policy Instruments (FPI) EEAS 02/309 1049 Brussels BELGIUM E-mail: relex-sanctions@ec.europa.eu.